internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to plr-104931-00 cc psi date date number release date index number legend fund fund fund fund fund fund d1 d2 d3 d4 d5 manager state dear this letter responds to your date letter and subsequent correspondence on behalf of fund requesting certain rulings under the internal_revenue_code facts plr-104931-00 according to the information submitted fund formed on d1 fund formed on d2 fund formed on d3 and fund formed on d4 collectively the funds are separate master fund portfolios in a master-feeder investment structure the funds are series of registered investment companies sponsored by manager specifically fund fund and fund are subtrusts of fund and fund is a subtrust of fund fund and fund are trusts organized under state law and are open-end management investment companies under the investment_company act of the act fund has substantially the same investment objective as fund investments in fund and fund may only be made by certain institutional investors such as regulated_investment_companies rics and segregated_asset accounts generally no individual s_corporation partnership or grantor_trust beneficially owned to any extent by an individual s_corporation or partnership may invest in any portfolio of fund or fund the interest of the holders in any portfolio or series is limited to the net assets of that portfolio or series and does not extend to the assets of any other investment vehicles of fund or fund a portfolio_interest entitles the holder to receive a pro_rata share of distributions of income and capital_gain and an allocable share of any losses the portfolio experiences holders’ capital accounts are maintained by the portfolio and any increases or decreases in a holder’s investment are made by adjusting the capital_account balance the allocations of taxable_income gain loss deductions and credits under each agreement transferring a beneficial_interest have been drafted with the intent to comply with the regulations promulgated under sec_704 and c of the internal_revenue_code each holder is entitled to a pro_rata share in proportion to its capital_account of the assets of a separate portfolio upon its liquidation and may only look to the assets of the separate portfolio on liquidation redemption or termination of the separate portfolio on d5 fund contributed all of its assets to fund and fund the fund contributions and fund contributed all of its assets to fund the fund contribution collectively the contributions in exchange for interests in those funds thereafter both fund and fund liquidated distributing the interests in fund and fund they received to their feeder funds in complete redemption of the interests in fund and fund held by those funds the purpose of these contributions was to consolidate the assets of what were four master funds with substantially_similar investment objectives into two master funds ie fund and fund thereby eliminating duplicative expenses and achieving economies of scale with regard to its contributions fund represents that it contributed to each of fund and fund and fund and fund represent that they held immediately after the contributions a diversified portfolio of stocks and securities for purposes of this representation a portfolio of stocks and securities is diversified if it satisfies plr-104931-00 sec_368 applying the relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless the government securities are acquired to meet sec_368 the funds also represent that none of their respective investors acquired their interests in any of the funds in exchange for any asset other than cash or other permissible investments of investment partnerships within the meaning of sec_731 rulings requested fund requests rulings that fund will not recognize any gain_or_loss as a result of the contributions specifically fund requests a ruling that fund and fund are not investment companies as defined by sec_721 and sec_351 fund also requests rulings concerning its bases in its fund and fund interests no investor in fund will recognize any gain_or_loss in connection with the issuance or receipt of interests in fund or fund in exchange for and in liquidation of interests in fund if the contributions qualify as nonrecognition transactions fund requests that the investors' bases and holding periods in their new respective properties be determined accordingly discussion a pursuant to sec_721 no gain_or_loss shall be recognized to fund as a result of the fund contribution sec_721 provides that neither a partner nor a partnership will recognize gain_or_loss on a contribution of assets to a partnership in exchange for a partnership_interest sec_721 provides that subsection a shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 provides that no gain_or_loss will be recognized if one or more persons transfers property to a corporation solely in exchange for stock_or_securities in the corporation and immediately_after_the_exchange the transferors control the transferee corporation sec_351 provides that sec_351 will not apply to a transfer of property to an investment_company plr-104931-00 sec_1_351-1 of the income_tax regulations provides that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors’ interests and ii the transferee is a regulated_investment_company ric real_estate_investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in addition to readily marketable stocks or securities and interests in rics or reits however the act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors' interests see s rep no 105th cong 1st sess h_r rep no 105th cong 1st sess h_r rep no 105th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors' interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification revrul_87_9 1987_1_cb_133 provides that a transfer to a corporation of shares of corporation y stock by one transferor and a transfer of cash by another transferor will be treated as a transfer of nonidentical assets under sec_1 c sec_1_351-1 provides that a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors' interests if each transferor transfers a diversified portfolio of stocks and securities and a portfolio of stocks and securities is considered to be diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and 50-percent tests unless acquired to meet the and 50-percent tests but are not treated as securities of an issuer for purpose of the numerator of the and 50-percent tests an investment_company is diversified within the meaning of sec_368 if not more than percent of the value of its assets is invested in the stock and plr-104931-00 securities of any one issuer and not more than percent of the value of its total assets is investment in the stock and securities of five or fewer issuers after applying the relevant law to the facts submitted and the representations made we conclude that the respective transfers of property by fund to fund and fund would not be transfers to an investment_company within the meaning of sec_351 and sec_1_351-1 if fund and fund were incorporated provided that these are the only transfers to fund and fund aside from the transfer from fund therefore under sec_721 no gain_or_loss shall be recognized by fund as a result of the contributions b fund sec_1's basis in its interest in fund and fund shall be determined accordingly sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time based on the finding that fund recognized no gain_or_loss on its contributions fund will have bases in the interests received in fund and fund equal to the amount of money and aggregate adjusted bases determined immediately prior to the contribution to fund and fund of the other_property contributed to fund and fund respectively a pursuant to sec_731 no investor in fund will recognize any gain_or_loss under sec_731 in connection with fund 1's receipt of interests in fund or fund in exchange for and in liquidation of interests in fund sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner's_interest_in_the_partnership immediately before the distribution loss shall not be recognized to such partner except that upon a distribution in liquidation_of_a_partner's_interest in a partnership where no property other than that described in sec_731 or b is distributed to such partner loss shall be recognized to the extent of the adjusted_basis of such partner's interest over the sum of - a any money distributed and b the basis to the distributee as determined under sec_732 of any unrealized_receivables as defined in sec_751 and inventory as defined in sec_751 plr-104931-00 sec_731 provides that for purposes of sec_731 and sec_737 - a the term money includes marketable_securities and b such securities shall be taken into account at their fair_market_value as of the date of the distribution sec_731 provides that for the purposes of sec_731 the term marketable_securities means financial instruments and foreign_currencies which are as of the date of the distribution actively_traded within the meaning of sec_1092 sec_731 provides that for the purposes of sec_731 the term marketable_securities includes any financial_instrument the value of which is determined substantially by reference to marketable_securities sec_731 provides that the term financial_instrument includes stocks and other equity interests evidences of indebtedness options forward or futures contracts notional_principal_contracts and derivatives sec_731 provides that sec_731 shall not apply to the distribution from a partnership of a marketable_security to a partner if such partnership is an investment_partnership and such partner is an eligible_partner thereof sec_731 provides that the term investment_partnership means any partnership which has never been engaged in a trade_or_business and substantially_all of the assets by value of which have always consisted of i money ii stock in a corporation iii notes bonds debentures or other evidences of indebtedness iv interest rate currency or equity notional_principal_contracts v foreign_currencies vi interests in or derivative financial instruments including options forward or futures contracts short positions and similar financial instruments in any asset described in any other subclause of this clause or in any commodity traded on or subject_to the rules of a board_of trade or commodity exchange vii other assets specified in regulations prescribed by the secretary or viii any combination of the foregoing sec_731 provides that for the purposes of sec_731 a partnership shall not be treated as engaged in a trade_or_business by reason of i any activity undertaken as an investor trader or dealer in any asset described in sec_731 or ii any other activity specified in regulations prescribed by the secretary sec_731 provides that the term eligible_partner means any partner who before the date of the distribution did not contribute to the partnership any property other than assets described in sec_731 fund represents that none of its investors acquired their interests in any of the funds in exchange for any asset other than cash or other permissible investments of investment partnerships within the meaning of sec_731 plr-104931-00 sec_751 provides in part that for the purposes of subchapter_k the term unrealized_receivables includes goods delivered or to be delivered to the extent the proceeds therefrom would be treated as amounts received from the sale_or_exchange of property other than a capital_asset or services rendered or to be rendered sec_751 provides that for the purposes of subchapter_k the term inventory means - property of the partnership of the kind described in sec_1221 any other_property of the partnership which on sale_or_exchange by the partnership would be considered property other than a capital_asset and other than property described in sec_1231 any other_property of the partnership which if sold or exchanged by the partnership would result in a gain taxable under sec_1246 relating to gain on foreign_investment_company_stock and any other_property held by the partnership which if held by the selling or distributee partner would be considered property of the type described in sec_751 - after applying the relevant law to the facts submitted and the representations made we conclude that all of the contributions and related distributions involved the distribution_of_property from investment partnerships to eligible partners as those terms are used in sec_731 thus under sec_731 no money was distributed by or to fund or its investors therefore no investor in fund shall recognize any gain as a result from the contributions or the related distributions further we conclude that no unrealized_receivables or inventory as those terms are used in sec_731 were distributed to any investor in fund therefore under sec_731 no investor in fund shall recognize any loss as a result from the contributions or the related distributions b the investors' bases and holding periods in their new properties shall be determined accordingly sec_732 provides that the basis_of_property other than money distributed by a partnership to a partner in liquidation of the partner's interest shall be an amount equal to the adjusted_basis of such partner's_interest_in_the_partnership reduced by any money distributed in the same transaction sec_735 provides that in determining the period for which a partner has held property received in a distribution from a partnership other than for purposes of sec_735 there shall be included the holding_period of the partnership as determined under sec_1223 with respect to such property sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included in the period for which such property was held by any other person if under this chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person plr-104931-00 based on the findings that no investor in any of the funds recognized gain_or_loss upon the contributions each investor in fund receiving an interest in fund or fund as the case may be will have a basis in such interest in fund or fund equal to its adjusted_basis determined immediately prior to the distribution of such interest in fund furthermore provided that any such interest in fund or fund is a capital_asset each investor will have a holding_period as determined under sec_1223 for such interest conclusions as stated above after applying the relevant law to the facts submitted and the representations made we find that neither fund nor any of its interest holders will recognize gain_or_loss as result of the contributions furthermore the bases and holding periods of all of the assets involved to fund and its investors will be determined under sec_722 sec_723 sec_732 sec_735 and sec_1223 as applicable except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion about whether subsequent transfers of property to fund or fund by any transferor would be considered to be part of the original transfers thereby potentially affecting the tax consequences of the original transfers additionally we express no opinion about whether the above- referenced transfers are part of a plan to achieve diversification without recognition of gain under sec_1_351-1 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to the taxpayer this ruling is directed only to the taxpayer requesting it fund sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours robert honigman acting assistant to the chief branch office of the associate chief_counsel passthroughs and special industries
